Opinion issued March 26, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00363-CR
                            ———————————
                      THE STATE OF TEXAS, Appellant
                                         V.
                            JOHN WRIGHT, Appellee


                   On Appeal from the County Court at Law
                            Waller County, Texas
                       Trial Court Case No. CC18-152


                          MEMORANDUM OPINION

      Appellant, the State of Texas, has filed a motion to dismiss this appeal. The

motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no

prior decision has issued. See TEX. R. APP. P. 42.2(a), (b). Accordingly, we grant the

motion and dismiss the appeal. We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Goodman.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2